Citation Nr: 1123637	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-10 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial, compensable rating for pseudofolliculitis barbae.  

3.  Entitlement to an initial rating in excess of 10 percent for right hip arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for left hip arthritis.  

5.  Entitlement to an initial, compensable rating for right groin strain.

6.  Entitlement to an initial, compensable rating for left groin strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to August 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO, inter alia, denied service connection for right ear hearing loss and granted service connection for pseudofolliculitis barbae (noncompensably disabling), right hip arthritis (10 percent disabling), left hip arthritis (10 percent disabling), right groin strain (noncompensably disabling), and left groin strain (noncompensably disabling).  In December 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in March 2010.

Because the appeal involves disagreement with the initial ratings assigned following the award of service connection for right and left hip arthritis and right and left groin strain, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During the hearing, the Veteran indicated that he wished to withdraw from appeal the claim for service connection for right ear hearing loss and the claim for an initial, compensable rating for pseudofolliculitis barbae.

The claim for service connection for right ear hearing loss and the claim for an initial, compensable rating for pseudofolliculitis barbae are addressed below.  The claims for higher ratings for right and left hip arthritis and right and left groin strain are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  In January 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for service connection for right ear hearing loss.

2.  In January 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for an initial, compensable rating for pseudofolliculitis barbae.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for service connection for right ear hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal as to the claim for an initial, compensable rating for pseudofolliculitis barbae are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Appeals withdrawn on record at a hearing are an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b).

As noted above, during his Board hearing, the Veteran indicated that he wished to withdraw from appeal the claim for service connection for right ear hearing loss and the claim for an initial, compensable rating for pseudofolliculitis barbae.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters on appeal and they must be dismissed.


ORDER

The appeal as to the claim for service connection for right ear hearing loss is dismissed.

The appeal as to the claim for an initial, compensable rating for pseudofolliculitis barbae is dismissed. 


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims for higher initial ratings for right and left hip arthritis and for right and left groin strain is warranted.

The last examination pertinent to these claims was conducted in May 2008, prior to the Veteran's discharge from service.  The Veteran has not been afforded a VA examination since his discharge from service, although the record reflects that the RO attempted to schedule an examination to evaluate the current severity of these disabilities in December 2010.  

During the Veteran's January 2011 Board hearing, the reported that his bilateral hip and groin disabilities had worsened since the previous in-service examination.  He also reported that he had met with surgeons regarding his hip problems, and he anticipated needing surgery for the hips within the next two years.

The Board finds that, in view of allegations and evidence of worsening right and left hip arthritis and right and left groin strain disabilities since the in-service examination, the Board finds that more contemporaneous medical findings are needed to evaluate the right and left hip and right and left groin disabilities that are the subjects of this appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claims for higher ratings as these claims, emanating awards of service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

The Board also notes that claims file reflects that there are outstanding VA medical records which may be pertinent to the claims remaining on appeal.  In this regard, it appears that the Veteran receives treatment at VA Medical Center (VAMC) in San Juan.  While the claims file currently includes outpatient treatment records from San Juan VAMC dated through July 2009, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facility evaluation and/or treatment records dated since July 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of each claim for higher rating should include consideration of whether "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited to above) is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the San Juan VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since July 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for higher initial ratings on appeal.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Right and Left Hips- The physician should specifically indicate whether the Veteran has degenerative joint disease or osteoarthritis, substantiated by x-ray, in either hip, 

The physician should conduct range of motion testing of each hip, expressed in degrees.  Also for each hip, the physician should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, after considering the Veteran's medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the either hip; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable, intermediate, or unfavorable.

Right and Left Groin- The examiner should identify the muscle group(s) affected by the Veteran's right and left groin strain.  The examiner should provide a clinical assessment of the severity of each muscle disability, indicating whether there is slight, moderate, moderately severe, or severe impairment.

The examiner should also discuss whether the record reflects an increase in the severity of the Veteran's service connected right and left hip and right and left groin-related symptomatology at any point since the Veteran's discharge from service in August 2008, and if so, the approximate date of the change.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate each claim for higher rating on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication of the each claim should include consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate

8.  If the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


